Citation Nr: 1437725	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence was received with respect to the claim for service connection of low back disability.

2. Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985 and from March 1987 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the Board in a hearing at the RO in June 2012.


FINDINGS OF FACT

1.  Service connection was denied for low back disability in an August 2004 determination by the RO, the Veteran was notified of her appellate rights but did not appeal, and no new and material evidence was received within one year of that determination.

2.  Evidence received since the last final denial of service connection includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim.

3.  The current low back disability is related to service, including symptoms of scoliosis aggravated by service.  


CONCLUSIONS OF LAW

1.  The August 2004 RO denial of service connection for low back disability became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran applied to reopen her claim for service connection for a low back disability in July 2007.  As the Board's decision herein to reopen the Veteran's claim and grant service connection for low back disability constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

I.  New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The RO issued a decision in August 2004, which denied reopening the claim for service connection for a low back disability based on no new and material evidence.  The August 2004 decision did not discuss the merits of the underlying service connection claim; instead a previous, August 2003, decision denied service connection for low back disability on the merits of the claim.  The August 2004 RO denial, however, is the decision upon which finality will be determined.  In August 2004, the Veteran was notified of her appellate rights and did not appeal this claim or provide any new evidence within one year of the decision.  She applied to reopen this claim in May 2006 but then withdrew any pending application in an April 2007 written statement.  She filed the current petition to reopen in July 2007.  The August 2004 rating decision became final and the current claim period began in July 2007.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104.

The August 2003 decision, which addressed the merits of the service connection claim, found that the Veteran's back disability was a congenital disorder not eligible for service connection.  The evidence of record at the time of that decision and the August 2004 decision included service treatment records, VA treatment records, an opinion from Dr. Layers, a VA examination, and statements from the Veteran.  Since the final denial, VA obtained an examination and opinion addressing the etiology of the Veteran's current symptoms.

The new evidence relates to an unestablished element of the previously denied claim.  Specifically, the new evidence is pertinent to the issue of whether the Veteran's current symptoms are due to a congenital defect or are related to service.  Such evidence could raise a reasonable possibility of substantiating the claim inasmuch as it provides a medical opinion on nexus.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

II.  Merits of the Claim

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  A Veteran will be considered to have been in sound condition when accepted for service except as to disorders noted at entrance.  38 C.F.R. § 3.304(b).  VA may rebut this presumption of soundness if there is clear and unmistakable evidence that the disease or injury at issue existed prior to service and was not aggravated by service.  Id.  

Service connection for certain chronic diseases may also be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds her credible as her statements have been detailed and consistent.

The criteria for service connection for a low back disability have been met.  See 38 C.F.R. § 3.303.

The Veteran has a current low back disability.  Records from the Tampa Bay Surgery Center from 2008 diagnose spondylitic and discogenic changes in the low back.  A November 2002 diagnostic study of the lumbar spine found degenerative joint disease.  Although this evidence is before the period on appeal, degenerative joint disease is considered a chronic disease that would still exist currently.  See 38 C.F.R. § 3.309(a).  An MRI from April 2006 noted focal protrusion of the disc at L5 through S1 and mild bulging disc L4-5.

The Veteran had low back symptoms and treatment during service.  In statements and at the Board hearing, the Veteran reported having no low back symptoms prior to service and beginning to experience pain around 1984.  Service treatment records have numerous entries of treatment for low back symptoms.  Diagnostic testing from May 1989 shows mild scoliosis and degenerative joint disease in the low back.  Treatment from September 1990 also noted degenerative joint disease of the lumbar vertebrae.   

The presumption of soundness applies and has not been rebutted.  The evidence does not show a back disorder noted at entry into service.  The claims file does not include the Veteran's service entrance examination from her first tour of active duty in 1982.  The September 1986 entrance examination from her second tour of active duty does not note any back disability and instead found a normal spine.  

The RO found that scoliosis was a congenital defect exempt from service connection based on 38 C.F.R. § 3.303(c).  This section explains that certain disorders, such as congenital malformations, associated with universally recognized medical principles are considered to clearly and unmistakably preexist service without additional evidence.  See 38 C.F.R. § 3.303(c).  Finding scoliosis a congenital malformation only addresses the first criterion for rebutting the presumption of soundness, i.e. existence prior to service.  

The second criterion, lack of aggravation, cannot be proven in this case by clear and unmistakable evidence, or otherwise.  Service treatment records show multiple complaints of symptoms and a separate diagnosis of degenerative joint disease in the low back.  The Veteran reported an absence of symptoms prior to service and symptoms beginning in service.  In a March 2003 opinion, Dr. Layers concluded that the Veteran's service in the military lead to increased pain and disability in her low back.  

The May 2003 VA examiner concluded that service unlikely aggravated the scoliosis because the scoliosis was minimal at that time.  This opinion is less probative in disproving aggravation because it does not use the clear and unmistakable evidence standard.  The greater weight of the evidence, therefore, favors a finding of aggravation to the low back disability in service, and the presumption of soundness cannot be rebutted.  See 38 C.F.R. 3.304(b).   

The current degenerative joint disease and symptoms of aggravation of scoliosis are related to service.  In statements and the Board hearing, the Veteran reported continuous symptoms of low back pain since service.  VA treatment records show treatment for low back symptoms since separation from active service.  Degenerative joint disease, or arthritis, is an enumerated chronic disease under 38 C.F.R. § 3.309.  Such chronic diseases shall be granted service connection if they manifest to a compensable degree within a year of service.  38 C.F.R. §§ 3.307, 3.309.  The Veteran's arthritis manifested in service, as evidenced by the May 1989 diagnosis.  A causal relationship is, therefore, presumed.  See id.        

Service connection for the low back disability has been established.  See 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309.     


ORDER

New and material evidence having been received, the claim of service connection for a low back disorder is reopened.

Service connection for a low back disorder is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


